Hanna, «J.
A mortgage was executed by Louden and Wife, on certain lauds, to Nancy Dickerson, to secure the payment of certain sums made payable to her, and, also, other sums payable to other persons; and respectively evidenced by notes of said Louden to each of said persons. Perhaps it may be inferred from the record, that said sums were the purchase money for the interest of said Nancy, as the widow, and the others, as heirs, of William Dickerson, deceased, in said land.
Said Nancy was the plaintiff; and Louden and Wife, and the persons, other than said Nancy, to whom notes were payable, were defendants. Upon the issues found, and trial had, there was a judgment, in a form, that will be noticed hereafter.
The first question is: "Whether the suit was properly brought, as to parties ? There is no allegation that the persons, other than said Nancy, to whom notes were payable, would not join, as plaintiffs, in said case. If such averment had been made, we suppose that, in view of our statute on that subject, no question would have been made as to the right of the plaintiff to sue; as it was, the mortgagor only made such question; his creditors, made defendants with him, did not.
Passing over that question for the present, we will look to the form of the judgment, which was, in the first place, in favor of the plaintiff, for the whole amount due on the notes secured by the mortgage, as well those payable to *388her, as those payable to others, wjio were defendants; it was then further ordered and adjudged, by the Court, that said plaintiff, and each of said defendants, of the said sum named in said judgment, in favor of said plaintiff, should severally recover a sum named, being the amount evidenced by the notes held by each.
N. B. and C. Taylor, for the appellants.
It is not necessary, under this state of facts, to determine whether the complaint was good or not, in respect to the objection before indicated, because the form of the answer, by said persons, who might have been co-plaintiffs, and the judgment, show that there was no injury to them; nor, indeed, do they appeal; nor do we see any reason for complaint upon the part of the mortgagor, in that behalf.
Per Curiam.
The judgment is affirmed, with three per cent, damages and costs.